DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	Claims 1-5, 7-11, 13-21, 23-29, and 31-33 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-5, 7-11, 13-21, 23-29, 31, and 32, drawn to a biopsy needle, classified in A61B 2010/0208.
II. Claim 30, drawn to a biopsy needle, classified in A61B 2010/0208.
III. Claim 33, drawn to a biopsy needle, classified in A61B 2010/0208.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design, mode of operation, function, or effect as evidenced by “wherein the movable base includes a first deflectable leg and a second deflectable leg that is parallel to and spaced apart from the first deflectable leg,” and “wherein the first and second deflectable legs deflect independent from one another, wherein the second deflectable leg is configured such that at the end of the first stage of operation, the second deflectable leg deflects and releases a curvilinear tube that is part of the inner driven structure, the curvilinear tube being configured to impart rotation of the inner tube relative to the outer cannula, wherein forward axial movement of the curvilinear tube along the movable base results in subsequent deflection of the first deflectable leg so as to prevent retraction of the curvilinear tube in a proximal direction,” as recited in claim 1 and “first and second elongated guides that extend from one end of the handle housing to an opposite end of the handle housing,” and “wherein each of the movable base, the needle holder, and the inner driven structure includes a pair of through holes that receive the elongated first guide and the elongated second guide to permit axial travel of the movable base, the needle holder and the inner driven structure along and over the first and second guides,” as recited in claim 30.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions II and III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design, mode of operation, function, or effect as evidenced by “first and second elongated guides that extend from one end of the handle housing to an opposite end of the handle housing,” “an inner driven structure that is coupled to the inner tube and is detachably coupled to the movable base,” and “wherein each of the movable base, the needle holder, and the inner driven structure includes a pair of through holes that receive the elongated first guide and the elongated second guide to permit axial travel of the movable base, the needle holder and the inner driven structure along and over the first and second guides,” as recited in claim 30 and “a needle holder that is fixedly coupled to and carried by the first end of the movable base,” “wherein the movable base includes a first deflectable leg, a second deflectable leg that is parallel to and spaced apart from the first deflectable leg, the first deflectable leg having a first notch that is defined by a straight distal wall and a proximal wall that comprises an angled cam surface, the second deflectable leg including a second notch,” “an inner driven structure that is coupled to the inner tube and is detachably held within the first and second notches of the movable base […] and further is configured to move axially across a surface of the movable base when the movable base is stationary and when the inner driven structure is detached from the movable base,” “and wherein the first and second deflectable legs deflect independent from one another, wherein the second deflectable leg is configured such that at the end of the first stage of operation, a cam surface of a side tab along an outer side of the second deflectable leg contacts a tab of the housing to cause downward deflection of the second deflectable leg,” as recited in claim 33. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Since applicant has received an action on the merits for the originally presented invention of Group II, claim 30, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 1-5, 7-11, 13-21, 23-29, and 31-33 are withdrawn from consideration as being directed to non-elected inventions.  See 37 CFR 1.142(b) and MPEP § 821.03.

Allowable Subject Matter
Claim 30 is allowed.
A statement of reasons for allowance of claim 30 may be found in the Final Rejection filed on 02/09/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to the 112(b) rejection of claim 30 have been fully considered and are persuasive.  The 112(b) rejection of claim 30 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEIRDRE MADELEINE WILLGOHS whose telephone number is (571)270-7456. The examiner can normally be reached M-F 7:30a-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor, II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.W./Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791